*90The opinion of the court was delivered by the
Chief Justice.
In order to entitle the plaintiff, in a case like the present, to go to the jury, it is necessary that from his own showing it should not appear that the injury complained of was occasioned, in any material degree, by his own want of ordinary care. If the facts presented on the part of the plaintiff are such that the jury cannot reasonably infer from them that • his conduct was not, in a legal sense, contributory to the production of the damage sustained by him, a non-suit becomes proper, as the proof, in such event, has failed to show a legal cause of action. Were the circumstances such, then, 'in this case, that an inference in favor of the plaintiff’s prudence, to such a degree as the law enacts, would have been, in the exercise of a discreet judgment, justifiable? I cannot agree to the affirmative of this proposition. In my estimation the conduct of the plaintiff, on the occasion under consideration, was not only uncharacterized by that display of caution to be expected of a person in his situation, but it was marked throughout by the most lamentable rashness. It is obvious that he entered the cars at an improper point, the enclosed space between the doors at the north and south ends of the platform being evidently appropriated for that purpose. When he got upon the step of the car there was a person in front of him, and he could not be unaware that his ability to move further inward was altogether dependent on the movement of this person. At this point of time, when he placed himself in a position so entirely precarious, the train was in motion, and he was within eight feet of the post, which was in open sight. Nor was the plaintiff a stranger to the construction and arrangement of this depot. He was in the habit of going almost daily in these trains, and he admitted he knew of the post being there; but he says he did not suppose it was as close to the line of the cars as it proved to be. But it was obvious the space between the outside of the cars and this impediment was narrow, and vinto this space the plaintiff chose to risk his person. It is impossible to regard this act *91as an exhibition of ordinary prudence. Whether he could pass further Ilian the first step of the car was uncertain, because of the person before him; whether, if he remained on the lowest step of the car, he could pass the post without being crushed, was uncertain, for he admits he knew the post was there, but says he did not know exactly how near it was to the edge of tile platform. The risk was both great and obvious, and the plaintiff, when in an unguarded moment he subjected himself to it, committed an act of great imprudence; and this act was, at least, one of the proximate causes of the evil which befel him. Under these circumstances the law does not afford any compensation for the damages which have resulted, and the question upon the point of the existence of negligence in the conduct of the defendant, becomes wholly unimportant.
The nonsuit was proper, and the Circuit Court should be so advised.
Cited in New Jersey Express Co. v. Nichols, 4 Vroom 434; Bonnell v. Del., Lack & West. R. R. Co., 10 Vroom 192.